DETAILED ACTION

Allowable Subject Matter
Claims 4-5 and 15-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is considered to be Yamamoto (JP 2012-091555, see updated machine translation) (of record), Asper (US 2015/0174954) (of record), Thompson (US 2018/0029422) (Thompson ‘422) (of record), Thompson (US 2010/0018621) (Thompson ‘621) (of record), Manesh et al. (US 2008/0314486) (of record) and optionally Louden (US 2009/0211675) (of record) as discussed in the previous office action of record. 
Regarding claim 4, the claim remains allowable for the reasons of record as discussed in the previous office action of record. 
Claim 5 is allowable by dependence on claim 4. 
Regarding claim 15, the claim remains allowable for the reasons of record as discussed in the previous office action of record. 
Regarding claim 16, the claim remains allowable for the reasons of record as discussed in the previous office action of record. 
Regarding claim 17, the claim remains allowable for the reasons of record as discussed in the previous office action of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN WHATLEY can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEDEF PAQUETTE/
Examiner, Art Unit 1749
	
/ROBERT C DYE/Primary Examiner, Art Unit 1749